ROBERTS, Justice,
dissenting.
I dissent. Appellant claims trial counsel was ineffective for failing to obtain the testimony at trial of a Mr. Dapp. It *250is clear, as the majority opinion itself states, that “Mr. Dapp’s testimony was crucial to appellant . . . [and] may well have been sufficient to convince the jury that the crime did not rise to murder of the first degree.” Majority opinion at 453 n. 1. Moreover, trial counsel admitted at the PCHA hearing, in testimony quoted by the majority, that when Mr. Dapp did not appear at trial, trial counsel concluded that he could not seek a continuance in order to obtain the missing witness’s appearance because of his own failure to subpoena Mr. Dapp. Though counsel did try to make the best of a bad situation by introducing the testimony given by Mr. Dapp at the preliminary hearing, there is no doubt, as trial counsel’s testimony indicates, that this witness’s appearance at trial was crucial to appellant’s defense. Because trial counsel’s own neglect prevented him from effecting his own fundamental trial strategy, I must conclude that counsel was ineffective. Accordingly, I would grant appellant a new trial.
EAGEN, C. J., joins this opinion.